Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance

Claims 13-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 13, 16, 21 and 26 identify the distinct features “sending, by one or more computer processors, a statement requesting database operations to a primary database system, the primary database system engaged in load balancing operations with a secondary database system; receiving, by the one or more computer processors, a response, responsive to the sent statement, from the primary database system including information instructing that the secondary database system attempt to execute the statement; sending, by the one or more computer processors, responsive to receiving the response, the statement to the secondary database system; receiving, by the one or more computer processors, an out of memory condition from the secondary database system indicative that the secondary database system has exhausted memory allocated to executing statements; and sending, by one or more computer processors, the statement to the primary database system for execution", which are not taught or suggested by the prior art of records.
Claims 13-30 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 13-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135